

117 HR 5452 IH: Parity in Telehealth for Physical Therapists Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5452IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mrs. Hinson (for herself and Mrs. Axne) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to include physical therapists as practitioners able to furnish telehealth services under the Medicare program.1.Short titleThis Act may be cited as the Parity in Telehealth for Physical Therapists Act of 2021 or the PT for PTs Act of 2021.2.Including physical therapists as practitioners able to furnish telehealth services under the Medicare programSection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in paragraph (1), by striking (described in section 1842(b)(18)(C));(2)in paragraph (3)(A), by adding at the end the following new sentence: For purposes of the preceding sentence, the term practitioner means a practitioner described in section 1842(b)(18)(C).; and(3)in paragraph (4)(E), by amending such subparagraph to read as follows:(E)PractitionerThe term practitioner means—(i)a practitioner described in section 1842(b)(18)(C); (ii)a physical therapist; and(iii)a physical therapist assistant acting under the supervision of a physical therapist (whether or not such supervision is provided in-person)..